Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus”.
This can be changed to “at least one memory device having instructions stored thereon, which, when executed by a processor, cause the processor within the apparatus to perform operations, comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claim 1, if the following limitations “read temperature signals indicative of the fuel cell stack temperature from said at least one temperature sensor;

3.	It is unclear in claims 1-3 what the Applicant means by “if the fuel cell stack temperature is below a first predetermined value T1, and upon receiving temperature signals from said at least one sensor indicating that the fuel cell stack or the coolant has reached a predetermined second T2, a third T3, and a fourth T4 temperature,...”
4.	This is unclear because when “the fuel cell stack temperature is below a first predetermined value T1”, it receives temperature signals about something else such as T2, T3, T4, and does not receive temperature signals about T1.
5.	Furthermore, it appears the statement “if the fuel cell stack temperature is below a first predetermined value T1,...” is a conditional statement which might not occur, and this does not appear to be an invention if it never occurs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kells et al. (US20100261079).



    PNG
    media_image1.png
    604
    879
    media_image1.png
    Greyscale

The apparatus of Kells is capable of performing the following limitations “if the fuel cell stack temperature is below a first predetermined value T1, and upon receiving temperature signals from said at least one sensor indicating that the fuel cell stack or the coolant has reached a predetermined second T2, a third T3, and a fourth T4 temperature, wherein T2 ≤T3≤T4, to connect electric power generated by said fuel cell stack to a power output for external consumption at T2, disconnect said PTC heater from said electric power at T3, and connect said heat radiation unit to said coolant transport circuit by operating at least one valve that directs the coolant flow to said heat radiation unit at T4”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722